       Case 2:21-cv-01149-BWA-DPC Document 1 Filed 06/14/21 Page 1 of 7




                                      UNITED STATES DISTRICT COURT

                                     EASTERN DISTRICT OF LOUISIANA


KAYLE PILIEGO                                              *       CIVIL ACTION
                                                           *
VERSUS                                                     *
                                                           *       SECTION “ ”
SHERIFF FOR THE PARISH OF ST. TAMMANY,                     *
CLINT M. KILIE, JOHN DUPUY and THE                         *
PARISH OF ST. TAMMANY, et al                               *       MAGISTRATE:
                                                           *

* * * * * * * * * * * * * * * * * * * * * * * *


                                                 COMPLAINT

       The complaint of KAYLE PILIEGO, a person of age and a resident of the Parish of Jefferson, State
       of Louisiana respectfully represents that:


                                                      I.


                                               JURISDICTION
    1. KAYLE PILIEGO was deprived of her civil rights as secured by the laws and constitution of the
             United States of America, including violation of 42 USC § 1983. This court has jurisdiction,
             over those state law claims, that are related to and/or arise from a common nucleus of
             operative facts described herein.
                                                     II.
                                              PARTIES
          Plaintiff , KAYLE PILIEGO, a person of the full age of majority residing and domiciled in the
Parish of Jefferson, State of Louisiana,


     1.       a.              Defendants, Deputies CLINT M. KILIE and JOHN DUPUY, persons of the
                              full age of majority domiciled and residing in the Parish of St. Tammany,
                              State of Louisiana sued in their individual capacities and in their official
      Case 2:21-cv-01149-BWA-DPC Document 1 Filed 06/14/21 Page 2 of 7




                        capacities as St. Tammany Parish police officers, employed by the St.
                        Tammany Parish Sheriff’s Office.
         b.      Randy Smith, Sheriff for the Parish of St. Tammany, a municipally organized and
                            existing police force under the laws of the State of Louisiana.
         c.      Parish of St. Tammany, a governmental agency governing the Parish of St.
                            Tammany, State of Louisiana.
                                                  III
                                                FACTS
4.      On or about June 14, 2020, Deputy Clint M. Kilie and John Dupuy appeared at the
               residence of Plaintiff, Kayle Piliego (PILIEGO) 121 Rucker Road, Mandeville, LA and
               served a protective order upon her. This took place at approximately 19:53 hours on
               that date.
5.      Then on or about June 14, 2020 at approximately 19:58 hours on the same date (some 5
               minutes later) PILIEGO was arrested for violating the protective order that was
               served on her 5 minutes earlier.
6.      PILIEGO was arrested by the combined efforts of both deputies.
7.      The arresting deputy approached her from the rear and without announcing his presence
               grabbed PILIEGO and handcuffed her.
8.      Then the deputy began to grope PILIEGO and run his hands all over her body, including
               her genitals, until her male friend present at the scene yelled at the deputy to
               stop.
9.      PILIEGO was then taken to jail.
10.     PILIEGO was arrested for allegedly violating the protective order which was issued on
               June 12th, 2020 and served upon her 5 minutes before her arrest.
11. PILIEGO spent approximately 24 hours in jail until she could be released on bond




                                                  IV.
       Case 2:21-cv-01149-BWA-DPC Document 1 Filed 06/14/21 Page 3 of 7




                                         CAUSES OF ACTION
      11.    The constitutional and civil rights of Kayle Piliego were violated, including her 4th
                     Plaintiff s constitutional and civil rights were violated by the defendant
                     deputies who conspired to and did violate plaintiffs' rights to be free from
                     unreasonable searches and seizures and rights of due process when he
                     submitted an arrest report based on false information and caused the false
                     arrest and/or false imprisonment of plaintiff.
15.    Defendant, Randy Smith, Sherriff of St. Tammany Parish, and the Parish of St. Tammany are
              responsible for the actions of Deputy, CLINT M. KILIE, JOHN DUPUY, violated plaintiff’s
              civil rights through their failure to enforce objective reasonable policies and
              procedures, their failure to adequately supervise and train officers, and their deliberate
              indifference to society in general by condoning the unconstitutional actions of their
              subordinates.


                                                   V.
                                          STATE LAW CLAIM
16.    All pendant state law claims arising out of these facts set forth above are asserted by plaintiff
        herein.


                                                  VI.
                                              DAMAGES


17.    The defendants, through their acts of omission and/or commission, have caused plaintiffs
        damages in the following respects, or as may be shown at the trial of the cause, and
        including but not limited to:


        1.     Past, present and future mental anguish and emotional distress.


        2.     Punitive damages and/or attorney's fees under 42 USC § 1988.


        3.     Those damages provided to them by federal or state law.
        Case 2:21-cv-01149-BWA-DPC Document 1 Filed 06/14/21 Page 4 of 7




                                                           VI.
                                                       JURY TRIAL
18.     Plaintiffs request a trial by. jury.


                                                            VII.
                                                         PRAYER


WHEREFORE, plaintiff, KAYLE PILIEGO prays for judgment in their favor in all amounts that would satisfy
plaintiff in general damages, plus an equal amount in punitive or exemplary damages, all special
damages, attorney's fees under 42 USC §1988, et seq. and costs of these proceeding to which they may
be entitled, and judicial interest from the date of demand, against the defendants herein, Deputies
CLINT M. KILIE, JOHN DUPUY, Sherriff Randy Smith, and the Parish of St. Tammany, jointly severally and
in solido, for trial by jury, and for all other general and equitable relief.


                                                                   LAW OFFICE OF
                                                                   MALCOLM B. ROBINSON, JR.

                                                                   s/ Malcolm B Robinson Jr.
                                                                   Malcolm B. Robinson, Jr.
                                                                   3408 Clearview Parkway
                                                                   Metairie, LA 70006
                                                                   (504) 888-0622
                                                                   Facsimile (504) 308-1322
                                                                   Louisiana Bar Roll #11352


PLEASE HOLD SERVICE:

CLINT M. KILIE
At His Place of Employment
St. Tammany Parish Sheriff’s Office
701 N. Columbia Street
Covington, LA 70433


JOHN DUPUY
At His Place of Employment
St. Tammany Parish Sheriff’s Office
701 N. Columbia Street
Covington, LA 70433
       Case 2:21-cv-01149-BWA-DPC Document 1 Filed 06/14/21 Page 5 of 7




Randy Smith
Sheriff St. Tammany Parish
701 N. Columbia Street
Covington, LA 70433



St. Tammany Parish Government
Through Parish President
Mike Cooper
21490 Koop Drive
Mandeville, LA 70471
      Case 2:21-cv-01149-BWA-DPC Document 1 Filed 06/14/21 Page 6 of 7




                                 UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF LOUISIANA


KAYLE PILIEGO                                       *      CIVIL ACTION
                                                    *
VERSUS                                              *
                                                    *      SECTION “      ”
SHERIFF FOR THE PARISH OF ST. TAMMANY,              *
CLINT M. KILIE, JOHN DUPUY and THE                  *
PARISH OF ST. TAMMANY, et al                        *      MAGISTRATE:
                                                    *

* * * * * * * * * * * * * * * * * * * * * * * *


                                 AFFIDAVIT OF VERIFICATION

STATE OF LOUISIANA

PARISH OF JEFFERSON

     BEFORE ME, the undersigned authority, personally came and appeared:


KAYLE PILIEGO,
who, after being sworn, did depose and state that the allegations of fact contained
in the above and foregoing are true and correct.



                                     s/ Kayle Piliego
                                     KAYLE PILIEGO



Sworn To And Subscribed
Before Me This 11th Day
Of June 2021.
s/Malcolm B. Robinson, Jr.
Notary Public
Case 2:21-cv-01149-BWA-DPC Document 1 Filed 06/14/21 Page 7 of 7
